*376ORDER OF SUSPENSION
Jack Wilbur Richendollar of Cat-lettsburg, Kentucky entered a plea of guilty to Count I of a federal indictment charging him with knowingly and intentionally possessing with intent to distribute a mixture or substance containing a defec-tible amount of cocaine in violation of Title 21, U.S.C. § 841(a)(1) and Title 21, U.S.C. § 846, a felony.
SCR 3.166(1) provides in part that any member of the Kentucky Bar Association who pleads guilty to a felony as defined by KRS 500.080 shall be automatically suspended from the practice of law. The suspension shall take effect automatically beginning on the day following the plea of guilt or a finding of guilt by a judge or jury or upon the entry of a judgment, whichever occurs first. Richendollar was suspended from the practice of law effective March 8, 2001, the day following his entry of a guilty plea to the felony. This suspension shall remain in effect until dissolved or superseded by further order of this Court.
Pursuant to SCR 3.166, Richendollar shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients and he shall advise the Director of such arrangements within ten days.
Disciplinary proceedings against Richendollar shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160 unless already begun or unless he resigns under terms of disbarment.
All concur.
ENTERED: May 24, 2001
/s/ Joseph E. Lambert CHIEF JUSTICE